Citation Nr: 1508495	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  14-05 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA funds.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1951 to July 1953.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Honolulu, Hawaii Department of Veterans Affairs (VA) Regional Office (RO) that found that the Veteran was not competent to handle the disbursement of funds.

The Veteran requested a videoconference hearing before a Veterans Law Judge.  In December 2014, the RO notified the Veteran of a hearing scheduled for January 2015.  It is noted that in a December 2014 statement, the Veteran's representative waived initial RO review of any evidence submitted after the case was transferred to the Board in advance of the hearing.  The Veteran did not appear for the hearing; thus, his request is considered withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is not shown by clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.  


CONCLUSION OF LAW

The Veteran is mentally competent for VA purposes.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.353 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

In general, the Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duties to notify and assist claimants regarding their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  The term "claimant" as used in the VCAA applies only to claims for benefits under chapter 51 of title 38 of the U.S. Code.  The duty to notify and assist provisions of the VCAA are not for consideration in competency determinations, as an applicant for restoration of competency is not seeking benefits under chapter 51, but, rather, is seeking a decision regarding how his/her benefits will be distributed under chapter 55.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Accordingly, the VCAA is not applicable to this case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).  Nonetheless, as the decision herein is favorable to the Veteran's claim, any notice defect or duty to assist failure would be harmless.

II.  Legal Criteria, Factual Background, and Analysis

Under VA regulations, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id.  

There is a presumption in favor of competency, and where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

For most of the time during the pendency of this appeal, the Veteran was in receipt of VA compensation for the single disability of posttraumatic stress disorder (PTSD) that was evaluated as 30 percent disabling, effective in September 2010.  Recently, however, the RO in a December 2014 rating decision granted a 100 percent schedular rating for bilateral hearing loss, effective in July 2014.  

In a January 2012 rating decision, the RO proposed a finding of incompetency based in large part on the conclusion of a VA examiner on a December 2011 VA psychiatric examination, who stated that the Veteran was not capable of managing his financial affairs in his best interest because he was "very forgetful" and his wife was "responsible for handling their finances."  On that evaluation, the examiner indicated that the Veteran was a poor historian and was unable to provide accurate information regarding his work history.  He also noted the Veteran was an unreliable historian regarding his mental health treatment.  He observed that the Veteran had mild memory loss.  The diagnosis was PTSD, manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

In an April 2012 rating decision, the RO determined that the Veteran was not competent to manage his financial affairs in his own best interest.  The Veteran disagreed with this assessment in a May 2012 statement, asserting that his answers to the VA examiner's questions were "taken out of context regarding [his] social and work ability."  He attached a statement from his physician, M. Kimball, who stated (in an undated report) that he had treated the Veteran for nearly 10 years during which time the Veteran did not show signs of a lack of mental capacity.  He indicated that on a mental status examination performed in May 2012, the Veteran's "thought processes in terms of short term memory, simple calculations, and his content were with insight and good judgment."  He also found the Veteran to be oriented to time, place, and current events.  

Subsequently, a VA Form, 221-555, Certificate of Legal Capacity to Receive and Disburse Benefits, dated in June 2012 shows that the Veteran was placed on supervised direct pay (SDP) for a trial period of 12 months.  

VA outpatient records in August 2012 show that the Veteran was diagnosed by a psychiatrist with PTSD and dementia.  In a letter dated in August 2012, the Veteran's VA physician documented the Veteran's desire to appoint his wife, L., as his power of attorney responsible for his financial affairs management.  A death certificate shows that his wife died in May 2013.  
 
On a June 2013 VA field examination, the examiner noted that the Veteran was currently on SDP, and was in receipt of monthly VA compensation payments as well as Social Security.  The examiner noted no adverse conditions or misuse of funds.  He noted that the Veteran spoke coherently during the interview and was oriented to person, place, events, and time.  He noted that the Veteran comprehended the sources and amounts of his income as well as the types and amounts of his expenses.  The examiner decided to continue the Veteran on SDP for another 12 months.  He found that assigning a federal fiduciary would not benefit the VA or the Veteran as his VA funds were minimal ($442) and the Veteran was currently capable of using these funds to purchase food and personal items.  Further, the Veteran was not in jeopardy of losing any assets due to possible self-mismanagement because the VA funds were used to purchase food and gas.  In conclusion, the examiner found the Veteran had full capacity to handle funds.  

On a December 2013 VA examination, the examiner found that based upon the evidence available at the time of the examination the Veteran "appears to be on the borderline between being competent and incompetent to manage his own finances in his own best interest with some areas of concern."  In the report, it was noted that the Veteran maintained his household, to include cleaning and maintenance.  He also cooked for himself and for his girlfriend with whom he spent time regularly.  He drove himself and denied any problems getting lost or confused while driving.  He managed his own shopping and finances, and was aware of how much he had in assets and debts and knew his financial sources of support.  On examination, the Veteran was oriented to time, date, place, and reason for why he was being examined.  He answered questions with occasional memory related difficulties.  Cognitions were linear and logical.  The Veteran scored 19 out of 32 on the SLUMS, which was indicative of likely dementia (it was also noted the Veteran had a VA diagnosis of dementia from August 2012).  There was no impairment of thought process or communication, but he had difficulty recalling facts from a short story that was read to him and with recalling five objects that were read to him.  

In a January 2014 addendum report for clarification purposes, the VA examiner explained that financial competence was a "complex concept requiring the ability to function at a minimal level in a range of functional domains."  He noted that his examination of the Veteran explored some of those domains, but he was unable to review the Veteran's actual financial situation (e.g., checkbook management, cash transaction abilities, bank statement management, bill payment history, etc.).  He found the Veteran was unable to demonstrate adequate competence in the examined areas, and that there was "insufficient evidence to counter the observed difficulties during the examination to unambiguously declare the Veteran to be competent to manage his own financial affairs adequately."  Thus, he was unable to "confidently conclude" that the Veteran could manage his financial affairs in his own best interest, and he recommended that the Veteran's current status of being incompetent to be continued.  He also recommended a field examination be performed to assess the Veteran's actual financial management history through documents such as bank records and other financial data, as well as an examination of his living conditions and his ability to make cash transactions accurately.  

On a February 2014 statement, the Veteran indicated that he wanted his friend, C. M., to be his fiduciary for VA benefit purposes.  It is noted that this same friend accompanied the Veteran to the VA in April 2014 and was assisting him with reminders to take his medication and with accessing healthcare resources.  The assessment on an April 2014 VA outpatient record was PTSD and dementia.

A VA field examination was again conducted in August 2014.  In a memorandum, the examiner noted that the Veteran was interviewed to determine if he had the ability to understand his income and expenses and was able to manage his VA benefits independently.  He found that the Veteran demonstrated knowledge of his financial assets and obligations, and could relate specific information regarding his day-to-day expenditures.  It was noted that he had successfully managed his VA benefit independently since he began receiving his benefits by SDP in June 2012.  The examiner concluded that the Veteran was capable of managing his VA benefit and that the evidence in the memorandum should be considered as evidence to support a rating of competency.  

In December 2014, the RO notified the Veteran of a rating decision that granted his claim of service connection for bilateral hearing loss; the disability was assigned a 100 percent rating, effective in July 2014.  Later that month, a certificate of marriage shows that the Veteran married C. M.  

After reviewing the evidence, the Board finds evidence to be both favorable and unfavorable to his claim that he is competent to manage his VA funds in his own best interest.  VA outpatient records clearly showed that the Veteran demonstrated memory difficulties and cognitive deficits, and that he had diagnoses of PTSD and dementia.  A VA examiner in December 2011 found the Veteran incapable of handling his financial affairs due to memory deficits.  Further, a VA examiner who evaluated the Veteran in December 2013 initially found the Veteran to be borderline between competent and incompetent but then clarified in January 2014 that he ultimately recommended the finding of incompetency be continued as he was unable to "unambiguously declare" that the Veteran could manage his financial affairs in his own best interest.  

The Veteran, however, has presented evidence from Dr. Kimball, his longtime physician, who declared (in about May 2012) that he did not find that the Veteran lacked mental capacity.  The VA field examiner in June 2013 similarly found that the Veteran had full capacity to manage his VA benefits.  Additionally, it is very probative that despite his determination that the Veteran's incompetency status should continue, the VA examiner in January 2014 was not confident on the matter of whether the Veteran could actually manage his financial affairs to his own best interest.  He therefore recommended that a field examination be performed to assess the Veteran's financial management history, and the ensuing August 2014 field examination found that the Veteran possessed the requisite knowledge and capability to manage his own benefits.  Therefore, the healthcare providers are divided over the competency question, with the most recent VA examiner apparently expressing such doubt over whether the Veteran could actually manage his financial affairs independently and adequately that he recommended further evaluation through a field examination.  The Board finds this fact to be significant as well as the assertion of the Veteran's treating physician in May 2012.  

Accordingly, the Board is unable to find that the evidence "leaves no doubt" about the Veteran's incompetency.  See 38 C.F.R. § 3.353(c).  In view of the foregoing, the Board finds that the evidence in this case is not "clear and convincing" as pertaining to the Veteran's incompetency, and the Board concludes that the Veteran is competent to manage his own affairs, including the disbursement of funds, without limitation.  In short, his appeal must be granted.

The Board acknowledges that since the last medical and field examinations, the Veteran's circumstances have changed.  He was recently awarded substantially greater monthly VA benefits on account of an award of service connection for hearing loss, and then he married his friend, C. M., who he requested VA to designate as his fiduciary for VA benefit purposes in February 2014.  The Board finds no reason why such changes should cause it to modify its decision regarding the Veteran's competency.  He has demonstrated his capability to manage his financial affairs using the minimal funds from VA in the past, and there is no evidence at this time to suggest that this ability would be compromised upon receiving higher monthly disability payments.



ORDER

The appeal seeking restoration of competency status for VA benefits purposes is granted.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


